                 Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 1 of 27




 1                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
 2
     ______________________________________
 3                                         )
     OMAYRA MARTINEZ,                      )
 4
     4902 Gully Court                      )
 5   Oxon Hill, MD 20745                   )
 6
                                           )
           Plaintiff,                      )
 7                                         )
 8         vs.                             ) Case No:19-1490
                                           )
 9   ENTERCOM COMMUNICATIONS               ) Civil Complaint for Violations of
10   CORP, AKA ENTERCOM                    )    (i)   DC Code § 32-1302 - Wage
                                           )          Payment Collection Act
11
           Defendant.                      )    (ii)  DC Code §2-1402.11 - DC
12                                         )          Human Rights Act
                                           )    (iii) 42 USC §1981
13
                                                (iv)  Misappropriation of Likeness
14                                                    (common law claim)
15
                                                         Jury Demand
16

17                                            COMPLAINT
18
            COMES NOW the Plaintiff, Omayra Martinez (“Martinez”), by and through undersigned
19

20   counsel, and for her Complaint states as follows:
21
                                           PART I. PARTIES
22
            1. Martinez is from Puerto Rico. Martinez was employed by the Defendant in its DC
23

24   office from February 2016 until the day of her termination on August 11, 2017. Martinez was an
25
     employee of Defendant per D.C. Code § 32-1301(2).
26

27          2. The Defendant Entercom Virginia, LLC (“Entercom”) is one of the country’s two

28   largest radio broadcasters. Entercom was formerly the licensor (licensing to CBS Radio) of the
29
     radio station for which Plaintiff worked, and is now the owner of the commercial FM radio station,
30

31   107.9 FM, “El Zol 107.9 FM.” Entercom was Plaintiff’s / successor in interest to Plaintiff’s
32
     employer per D.C. Code §32-1301(1B).


                                                                                                     1
                 Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 2 of 27




 1                              PART II. JURISDICTION AND VENUE
 2
            3. This Court has jurisdiction over this action Under U.S.C § 1331. The action under
 3
     Section 1981 is bring brought under 42 U.S.C § 1981.
 4

 5          4. Venue is proper in the Court because both the Plaintiff and the Defendants are within
 6
     this Court’s jurisdiction; the Plaintiff was also employed and terminated by Defendant while
 7

 8   working at its office in Washington, D.C.

 9                                      STATEMENT OF FACTS
10
            5.      Martinez (female) is a United States citizen. Martinez was born and raised in Puerto
11

12   Rico and identifies as Puerto Rican, and exhibits the ethnic characteristics associated therewith.
13
            6.      Martinez attended college at the University of Puerto Rico where she received a
14
     B.A. in Science of Communications.
15

16          7. While in college Martinez was working in the entertainment industry:
17
                    a. She started at Shownet, a production and event company, where she handled
18

19                      sales and corporate sponsorships (Coca-Cola, McDonald’s, etc.) for 5,000+
20
                        attendance events for both local and national artists (eg. Cultura Profetica, La
21
                        Secta, Los Rabanes, Tego Calderon, Hector “El Father” & Tito “El Bambino”,
22

23                      Daddy Yankee, among others).
24
                    b. During her senior year she began working for Kroma Advertising & Public
25

26
                        Relations, an advertising agency with operations in Puerto Rico, Washington

27                      D.C., New York, Miami and Cuba.
28
            8.      After graduation, Martinez worked her way up at Kroma to senior account manager
29

30   where she was responsible for the public relations department managing ten (10) employees and
31
     serving top tier clients in the Puerto Rican market – eg. R.J. Reynolds, Bacardi, Rums of Puerto
32




                                                                                                          2
                  Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 3 of 27




 1   Rico, Puerto Rican Tourism Company, Puerto Rico Department of Treasury, Department of Justice
 2
     of Puerto Rico, Puerto Rico Trade and Export Company, The Ferre Family (own the majority of
 3
     the newspapers in the US territory), The Fonalledas family (owners of Plaza Las Americas, Plaza
 4

 5   Del Caribe, and own the majority of the milk industry on the Island).
 6
            9.      During 2009, Martinez’s boss at Kroma, recommended she move to the U.S. and
 7

 8   explore and maximize her potential, learn about the U.S. Hispanic markets, and expand her

 9   experience in the corporate and entertainment fields. Martinez took that advise and moved to the
10
     Washington D.C. area.
11

12          10.     After moving, Martinez’s first job in media was a sales position for “The
13
     Merchandiser,” a weekly newspaper focusing on home improvement.
14
            11.     She also began to volunteer with the Mid-Atlantic Hispanic Chamber of
15

16   Commerce, where the head of the organization, Mr. Rivas, took note of her potential, and
17
     introduced her to the general sales manager for El Zol 107.9 at CBS Radio.
18

19          12.     Martinez was offered a job as a media sales account executive by El Zol 107.9.
20
            13.     While at El Zol 107.9 she built excellent relationships with management and the
21
     on-air talent, including but not limited to Pedro Biaggi (male, Puerto Rican) who was host of the
22

23   morning radio show.
24
            14.     She remained at El Zol 107.9 just over a year; after a short stint at 87.7 FM, she
25

26
     began working as a senior account representative at Univision, one of the top Hispanic television

27   networks in the U.S
28
            15.     Martinez remained with Univision until April 2015, when she resigned to open her
29

30   own advertising agency.
31

32




                                                                                                     3
                    Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 4 of 27




 1          16.      In August of 2015, things were going well and Martinez was enjoying her work,
 2
     when she received a call from Pedro Biaggi, the morning radio host for El Zol 107.9. Biaggi
 3
     advised that he was looking for a new co-host, and he let Martinez know he wanted her to take on
 4

 5   that role and advised the salary for the position was $50,000.00. She said she would think about
 6
     it.
 7

 8          17.      Biaggi continued to contact Martinez for the following two weeks, until she agreed,

 9   and was advised she would go through an audition process.
10
            18.      In September 15, 2015, Martinez began the two-week audition process to be the
11

12   morning co-host with Biaggi at CBS Radio’s “El Zol 107.9.” This audition process took place in
13
     their DC office / studio.
14
            19.       The audition process went well and Biaggi was very excited as their chemistry on
15

16   air was excellent and, to her surprise, Martinez was enjoying being “on the spot” (as opposed to
17
     behind the scenes as she had been in the past).
18

19          20.      On or about September 23, 2015, Martinez received an email from the
20
     programming director, Robert Sanchez (male, Cuban), asking her to formally interview for the
21
     morning co-host position on September 28, 2015.
22

23          21.      Sanchez, along with his assistant Candida “Candy” Cintron (female, Venezuelan
24
     background, born in New York), interviewed Martinez on 9/28/2015 and advised Martinez that
25

26
     her annual salary would be $50,000, plus benefits, and additional pay for endorsements, and

27   appearances.
28
            22.      Martinez accepted the position and asked about the next steps. She was advised
29

30   they would begin processing the paperwork. There was no mention of going online to submit an
31
     application.
32




                                                                                                      4
                  Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 5 of 27




 1          23.     Martinez continued working in the capacity she had been during the two-week
 2
     audition process, as co-host on the show.
 3
            24.     Martinez was excited about her new position and opportunity, and arrived to work
 4

 5   at 4:30 am rather than the required 5 am, as she wanted to learn about the production side of the
 6
     business.
 7

 8          25.     The morning show was live from 6-10 am, and Martinez and Biaggi turned out to

 9   be a great team with excellent chemistry on air.
10
            26.     Two weeks after starting the job (after the audition process), Martinez had not yet
11

12   had her paperwork processed. She inquired and was told it will be done soon.
13
            27.     A month after starting, she inquired again, as she was receiving no pay or benefits
14
     to date and was again told it will be done soon.
15

16          28.     During this time, Martinez was advised that a third individual – Ray Parker (who
17
     is male / Panamanian) - would be joining the morning show and replacing Martinez as the “co-
18

19   host” (who was male and not Puerto Rican) and she was told her role was now “on-air talent.”
20
            29.     Despite the alleged change in her role, Biaggi was treating Martinez as the co-host
21
     during the on-air radio show.
22

23          30.     There was no mention of any change in her agreed upon annual salary of
24
     $50,000.00 plus benefits (none of which had been received to date).
25

26
            31.     Ray Parker was the music director of the station, and when he was given the co-

27   host job he was provided additional salary to reflect his additional duties.
28
            32.     Martinez also learned from Biaggi, who was very happy with the way things were
29

30   going with Martinez as the co-host, that he was being pressured by CBS Radio executives (Cintron
31

32




                                                                                                     5
                     Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 6 of 27




 1   and Sanchez) to remove Martinez as his co-host, as – per Cintron and Sanchez - she “sounded too
 2
     Puerto Rican.”
 3
               33.    In early November 2015, Martinez, who had still not been paid nor received any
 4

 5   benefits, sent an email to Sanchez asking about her paperwork for her contract, salary and benefits.
 6
               34.    Sanchez via email on 11.10.15 informed Martinez that she (Martinez) was doing a
 7

 8   “great job” but he was not sure if there was a full-time position available for her, but he was

 9   checking with corporate and said the full-time position would not be much more than
10
     $40,000/year. He also said he was surprised that she continued to come “on her own” for the two
11

12   months since her audition period ended and she did not have to continue to come to be a candidate
13
     for the position.
14
               35.    This was very confusing to Martinez, as she was previously offered a full time
15

16   position with benefits and a base salary of $50,000 per year plus endorsements and appearances,
17
     and began work immediately after her two week audition period.
18

19             36.    Via email on 11.12.15, Sanchez detailed the steps necessary for bringing new
20
     employees on board. Martinez was confused as to why this was never brought to her attention
21
     before.
22

23             37.    Mid-November, “Jane” from HR contacted Martinez about a dispute between
24
     Sanchez and Biaggi. After answering questions, Martinez inquired about her “paperwork.” Jane
25

26
     was visibly confused, had no idea what Martinez was talking about and referred her to Sanchez.

27             38.    Soon thereafter, just before Thanksgiving, there was a meeting with Biaggi (Puerto
28
     Rican), Parker (Panamanian), Cintron (half Venezuelan, born and raised in New Jersey / New
29

30   York) and Martinez (Puerto Rican), where Cintron advised that Parker was now the co-host, and
31

32




                                                                                                       6
                    Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 7 of 27




 1   she asked Martinez to stay home while they processed her paperwork and advised it may 1-2
 2
     weeks.
 3
              39.    Martinez did as instructed, but never heard from Sanchez or Cintron.
 4

 5            40.    She did hear from Biaggi a week or so later, and he asked where has she been and
 6
     why has she not returned. She let him know that she had not heard from Sanchez or Cintron.
 7

 8            41.    Biaggi said not to let them treat her like this as they cannot go back on their word(s)

 9   about the $50,000/year full time position offered during the initial job interview.
10
              42.    In December Martinez began following up with Sanchez and Cintron, who now
11

12   were telling her she would have to go through the website and formally apply for the part-time on-
13
     air talent position posted on the website.
14
              43.    Martinez was, of course, confused, as she auditioned for and was offered a full-
15

16   time position; further no one ever mentioned going through the CBS website as a first step for the
17
     paperwork process. The emotional distress to which she was being subjected began to feel less
18

19   negligent and more intentional.
20
              44.    Martinez began to suspect that her employment as Biaggi’s co-host had been
21
     sabotaged from day one (Cintron and Sanchez failing to let her know to apply via the website or
22

23   the steps to becoming an employee from the beginning). Yet, she complied and applied through
24
     the website.
25

26
              45.    After submitting the application, Sanchez and Cintron contacted her in early

27   December for a second interview. This, of course, confused Martinez as well given she was
28
     offered and accepted the position at 50k/year two months prior.
29

30            46.    On December 7, 2015, during the second interview, Sanchez and Cintron stated the
31
     position was part-time with no benefits and that the salary was tentatively $30k/year.
32




                                                                                                          7
                  Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 8 of 27




 1          47.     This offended Martinez, who responded that she would have to take a couple of
 2
     days and think about whether she was interested anymore given how she was being treated and the
 3
     lack of transparency during the hiring process.
 4

 5          48.     In early January 2016, while considering whether to take this new alternate part
 6
     time job with no benefits and tentative salary, Martinez submitted several proposals that would
 7

 8   allow her to supplement her income. The proposals involved creative ways that Martinez could

 9   bring the $30,000.00 salary up to $50,000.00 (using inventory – airtime – to acquire product /
10
     service endorsements, etc.). They were all rejected.
11

12          49.     In mid-January 2016, Sanchez sent an email stating he did not have a 2016 budget
13
     approved yet, so could not confirm the offer for the part-time position. Yet, it seemed unlikely that
14
     there were no budget as other employees had signed their 2016 contracts for full-time positions
15

16   with full benefits, suggesting Sanchez was not being truthful with Martinez.
17
            50.     A third interview was set up for February 4, 2016, and this time Sanchez confirmed
18

19   the salary was $30,000, but pending approval from upper management.
20
            51.     In mid-February 2016, Martinez was advised the position was approved, salary
21
     would be $30,000 and no benefits, but she was told she would make $50,000 thanks to
22

23   endorsements and appearances.
24
            52.     Having worked for months at this point with no pay, Martinez was in dire need of
25

26
     income, so she “re”-accepted the position under duress, this time for a part time position paying

27   $30,000.00 and no benefits, with the understanding she could supplement her income with
28
     endorsements (on-air product ad mentions) and appearances (on-site for businesses, events, etc) –
29

30   with one caveat: no night club appearances during weekdays as her hours for the morning show
31

32




                                                                                                        8
                   Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 9 of 27




 1   were early and she did not want to be up until 3 am; and, as she was aware none of the morning
 2
     show co-hosts were required to do so during the weekdays.
 3
             53.    Sanchez and Cintron agreed, confirming those opportunities (club appearances)
 4

 5   could be offered to other on-air talent.
 6
             54.    Martinez showed up for work on February 22, 2016, and had still not been paid the
 7

 8   $25,000 she was owed for the almost six months on the job.

 9           55.    With her first paycheck processed in February 2016, Martinez received $2,000 “for
10
     the audition period” per Sanchez – after five months (which would be $25k for half a year under
11

12   the promised salary) this was a drastic difference from the salary she was promised.
13
             56.    Upon her return, while she was told she was not the co-host, Biaggi continuing to
14
     treat her like the co-host during the morning shows.
15

16           57.    Further, as the only female Puerto-Rican on air talent she was being paid much less
17
     than all other on air talent, who held full time positions, received benefits, and worked fewer hours.
18

19           58.    During the show, often Cintron would come on-air and criticize / demean
20
     Martinez’s accent, her choice of words or otherwise offend her, and this was done LIVE and ON
21
     AIR.
22

23           59.    It was highly unusual and demeaning for a producer to get on-air to criticize the on-
24
     air talent.
25

26
             60.    Off-air Cintron would often state “the show sounds too Puerto Rican” and on and

27   off air she would say to Martinez “you talk to fast … you are using very Puerto Rican words” and
28
     mocking how Puerto Ricans pronounce “L” and “R” in – per her – the wrong way.
29

30           61.    Biaggi, on the other hand, was telling Martinez she was doing great, continue to be
31
     herself, and don’t let the negative comments stress her out.
32




                                                                                                         9
                  Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 10 of 27




 1          62.     Also at this time Martinez was being pushed to do club appearances on Thursdays,
 2
     which would require her to be out until 2:30-3 am – something she specifically said she did not
 3
     want to do. This extended her workday from 9-10 hours to 14-15 hours a day.
 4

 5          63.     Martinez complained about being pushed to do the evening appearances, pointing
 6
     out that morning talent are not asked to do evening appearances during weekdays for obvious
 7

 8   reasons (very early hours).

 9          64.     Generally, when a host of a show (there were four shows: morning, mid-day,
10
     afternoon, evening) is out, the co-host would act as the host and run the show.
11

12          65.     However, with El Zol 107.9 morning show, if Biaggi was not available, Parker
13
     (formal co-host) nor Martinez (“on air talent”) were allowed to act as the host – Cintron would
14
     show up early during those days and act as producer, host and board operator.
15

16          66.     In July 2016, Sanchez had the first ever meeting with the early show talent (since
17
     October 2015; APDs – assistant program directors - normally met with on air talent monthly, and
18

19   PDs – program directors - once per quarter at least).
20
            67.     At this first ever meeting Sanchez stated that ratings for the morning show were
21
     dropping, and he was pointing the finger at Martinez as possibly the reason for the drop. Martinez
22

23   was offended, as Sanchez clearly did not see Cintron’s behavior on air as a problem that would
24
     turn off listeners, or even the fact that Martinez was not the host or the co-host of the show, yet he
25

26
     was trying to place the blame on her.

27          68.     In December 2016, Biaggi had a meeting with upper management regarding his
28
     2017 contract to discover he will not be renewed (after 11 years with the Station) based on the
29

30   disagreements between Sanchez and Biaggi over the past year – Sanchez’s criticism of the Puerto
31
     Rican accents on air and express desire for “male” on air talent.
32




                                                                                                        10
                   Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 11 of 27




 1          69.      At that time, Martinez was wondering about her future with the Station. She was
 2
     aware of the disagreements between Sanchez and Biaggi, and she had a Puerto-Rican accent (and
 3
     in fact had already been replaced as the official “co-host” by Parker).
 4

 5          70.      Sanchez and Cintron’s plans were to move Martinez into the PM drive and evening
 6
     shift starting 2017.
 7

 8          71.      Martinez was not given the option to stay in the morning show -which was her

 9   preference.
10
            72.      Mid December 2016, Sanchez asked Martinez to apply for the full time “on-air
11

12   talent” position through the website; and also advised her the training for the position, which
13
     included training as a board operator, would begin during the Holidays, and asked if she would be
14
     available.
15

16          73.      Martinez canceled her leave, which had been requested and approved, based on
17
     Sanchez’s statements that the training would involve Martinez merely presenting music (talking
18

19   during the intro of a song before the singing starts), and she would be allowed to pre-record ahead
20
     of time.
21
            74.      Martinez agreed to apply, cancel her vacation days and do the training to learn about
22

23   the Radio Board and Vox-Pro (the device used for pre-recording and editing a radio show).
24
            75.      Martinez arrived on the first day of training, and it turns out Cintron is present.
25

26
     Martinez was told it would just be the Radio Board trainer and Martinez, with Cintron showing up

27   now and then for support.
28
            76.      Cintron had decided that morning that the show would go through a history of the
29

30   entire year from the perspective of the entertainment world, which required a significant amount
31
     of content, and editing of that content, for the show.
32




                                                                                                       11
                   Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 12 of 27




 1           77.     Normally, that work would have all been pre-produced, i.e. done the day before,
 2
     which would allow the on air talent to use the Pro-Vox device on the day of the show.
 3
             78.     As the content was not pre-produced, that work occupied the Vox-Pro device,
 4

 5   Martinez was unable to use the device herself, which meant she would be live on air and not just
 6
     presenting music, but discussing a plethora of content produced and edited by Cintron which was
 7

 8   given to Martinez minutes before she was to present that content.

 9           79.     This was far different than what Sanchez had described, was far more stressful, and
10
     was not “training” at all, but more like a means to set Martinez up for failure.
11

12           80.     Martinez left on the first day of “training” -- there was no “training” as it was just
13
     Cintron denying Martinez the opportunities / benefits provided to very experienced on air talent
14
     for this type of show with all new segments and content, no opportunity to pre-record, all done
15

16   live on air for the first time – yet was still paying her like an intern.
17
             81.     She emailed Sanchez and advised him she had left the training given the way she
18

19   felt she was being treated by Cintron – Martinez felt Cintron was purposefully trying to embarrass
20
     her on air by putting her in the situation she did.
21
             82.     Sanchez responded via email that Cintron “did you a favor” and stated while it was
22

23   to be just music she would have to be ready for things to change, sudden breaking news, etc.
24
             83.     Martinez understands being ready, that news can break, and one should be ready,
25

26
     but not during one’s “training” – at this point Martinez saw the writing on the wall, as Biaggi was

27   released, she was being moved to a new show (afternoon and evening – she was to cover two
28
     different shifts, she was the only weekly talent doing 6 hours a day on a part time 30k/year salary
29

30   with no benefits), not to mention she was putting in extra hours daily by arriving early and leaving
31
     late.
32




                                                                                                        12
                   Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 13 of 27




 1           84.     Late December 2016, Sanchez called and finally offered Martinez a full-time
 2
     position but with only a $38,000 base salary, with benefits with a six (6) hours shift from 4pm to
 3
     10pm.
 4

 5           85.     Sanchez explained that was the only available budget he had for Martinez with the
 6
     new shift. Martinez was executing the traffic and weather segments from 4pm to 7pm; and hosting
 7

 8   from 7pm to 10pm.

 9           86.     Early January 2017 during the beginning of El Zol 107.9 programming meeting,
10
     Cintron blatantly stated “the Puerto Rican on-air talent concerns were finally addressed”; referring
11

12   to the amount of weekly Puerto Rican on-air talent during 2016 (with Biaggi gone, Martinez was
13
     the only Puerto Rican on air talent left).
14
             87.     Martinez was surprised and offended by this negative and racist comment coming
15

16   from Cintron.
17
             88.     Also in January 2017, Sanchez and Cintron coordinated the Company’s 2017 line-
18

19   up presentation for the sales department and bigger clients.
20
             89.     Martinez was the only on-air talent not invited by Sanchez and Cintron. She was
21
     also the only Puerto-Rican on air talent at that point (all others had been fired or “laid off” – told
22

23   there was no budget, restructuring, etc).
24
             90.     All weekday on-air talent was invited and introduced their show to the sales
25

26
     department and big clients.

27           91.     Martinez learned of the presentation from a sales department co-worker that asked
28
     her why she didn’t show up to present her show.
29

30

31

32




                                                                                                        13
                      Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 14 of 27




 1             92.      Mid-January 2017, Martinez followed up about the status of her contract with
 2
     Sanchez and he confirmed it was still processing; yet by that time all other weekday talent had
 3
     their contracts signed and filed with upper management.
 4

 5             93.      Late January 2017, Martinez received her first contract draft for revision and
 6
     signature; she was pressured to hurry up and told she had only a couple of days to review it.
 7

 8             94.      Martinez felt Sanchez didn’t provide the same amount of time to review and

 9   analyze her annual contract as the rest of the weekday talent.
10
               95.      The third revised contract submitted as the final draft was never returned to
11

12   Martinez as confirmation of her new full-time shift, benefits and salary.
13
               96.      Martinez kept working with the part-time compensation assigned from 2016
14
     waiting for the contract and the changes to her salary.
15

16             97.      In March 2017, a snowstorm was moving to the area and upper management
17
     instructed programming directors to coordinate and make arrangements with respective on-air
18

19   talent (afternoon, evening and morning shows) to stay close to the Station and provide them proper
20
     safety.
21
               98.      Other Stations on-air talent was provided with hotel reservations a block away.
22

23             99.      For El Zol 107.9, Cintron made hotel reservations only for the afternoon and
24
     morning on-air talent (none of whom are Puerto Rican); No one never contacted Martinez.
25

26             100.     Martinez showed up one hour before her shift to ask Sanchez and/or Cintron about

27   the CBS/Entercom snowstorm arrangements for on air talent, but they were both gone.
28
               101.     Right after, via email Sanchez advised her to stay until 8pm and pre-record the last
29

30   two hours of the show and then go home.
31

32




                                                                                                          14
                   Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 15 of 27




 1          102.     Later that evening, during her shift, Martinez discovered about the hotel
 2
     reservations for her co-workers from the morning or afternoon shifts, and she was surprised her
 3
     safety was not considered; especially when the snowstorm was expected to hit DC at 8pm during
 4

 5   Martinez’s shift (the others could be long gone and home before the storm hit, yet they were
 6
     provided hotel reservations).
 7

 8          103.     The Next day, Martinez approached Sanchez to know the Company procedures

 9   regarding inclement weather.
10
            104.     Sanchez stated hotel arrangements are provided only for full-time employees, and
11

12   confirmed Cintron was responsible for those arrangements.
13
            105.     Sanchez, when making that statement, clearly had forgotten that the afternoon on
14
     air talent filling in for Henry F., a Mr. Juan R., was provided a hotel room and is part time.
15

16          106.     There was one other on air talent that was not provided a hotel room, Sandee B.,
17
     but she was on mid-day and lived one block away.
18

19          107.     In April 2017, Martinez further discovered she was suffering disparate treatment
20
     when she learned that while she was required to execute traffic and weather segments from El Zol
21
     107.9’s main studio, all other traffic and weather reporters (none of whom were Puerto Rican)
22

23   were allowed to do so from a private studio in the office (each station has a main studio and an
24
     ancillary studio).
25

26
            108.     As Martinez was live with the PM Drive host – as instructed - she converted into

27   the PM Drive co-host while prepping her traffic and weather segments twice an hour; and also
28
     prepping for her show from 7pm to 10pm.
29

30          109.     At that time, Martinez was overloaded and working three times as much as other
31
     on-air talent. The rest of her coworkers doing traffic and weather segments for other Stations were
32




                                                                                                      15
                    Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 16 of 27




 1   male, Caucasian, full-time and producing their segments pre-recorded in a private studio sending
 2
     material twice an hour to main studios (a much less stressful environment).
 3
             110.     When she first took the job, she was under the impression that all the traffic and
 4

 5   weather reporters were in the main studio during the show, and when they asked her to help Henry
 6
     F. with his Spanish and play PM Drive co-host they sold it as an opportunity for Martinez to get
 7

 8   more exposure which would be great for her career.

 9           111.     In truth, they were exploiting Martinez, demanding she perform work for which she
10
     was not hired and thus get that work performed for free.
11

12           112.     The other stations traffic and weather reporters were receiving well compensated
13
     full-time positions, annual contracts ($60k+) and benefits – none of them were Puerto-Rican.
14
             113.     Simultaneously, and after waiting for her pending 2017 contract and the pro-rated
15

16   salary, Martinez felt the disparate treatment not only as traffic and weather reporter but also as on-
17
     air talent as well.
18

19           114.     Martinez was the only weekday on-air talent for El Zol 107.9 working six hours,
20
     with a part-time contract and no benefits, not to mention the extra time she was putting in at the
21
     station. She was also the only Puerto Rican on air talent.
22

23           115.     All weekday on-air talent from El Zol 107.9 were working 4-5 hours during their
24
     shifts, with well compensated full-time positions, annual contracts and benefits.
25

26
             116.     In June 2017, Martinez requested a meeting with Sanchez and Cintron to discuss

27   the disparate treatment she was experiencing which was becoming more and more evident. She
28
     raised the possibility of producing the PM Drive traffic and weather segments from a private studio
29

30   (as is done by all others), and reiterated her concerns that all other on air talent were allowed to do
31
     so, and none of them had a second show to produce. Martinez also inquired about the status of her
32




                                                                                                         16
                    Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 17 of 27




 1   annual contract with the Station – pointing out that all of the other on air talent had signed contracts
 2
     for months, and here it was June of 2017, on top of the fact she never had a 2016 contract.
 3
             117.     Martinez interest was to join the main studio at 7pm for her evening shift after
 4

 5   producing the traffic and weather segments and also doing a proper “show-prep” from 4pm to
 6
     7pm.
 7

 8           118.     Cintron stated the contract may not happen because of the submitted revisions and

 9   also the transition / merger between CBS Radio and Entercom.
10
             119.     Regarding the request to be in a private studio during the traffic and weather
11

12   segments, Cintron approved and said she would communicate that to Sanchez.
13
             120.     In August 2017, Sanchez and Cintron requested a meeting with Martinez to
14
     terminate her due to alleged part-time budget cuts following the merger from the new Company,
15

16   Entercom. This was an excuse to terminate Martinez’s employment as they were finally going to
17
     get rid of the last Puerto Rican on air talent at El Zol 107.9.
18

19           121.     Sanchez stated that other part-time employees such as DJ’s and board operators
20
     will be affected as well.
21
             122.     Curiously (revealingly), on 8.1.17, Martinez received a group email from Sanchez
22

23   welcoming a new part-time member to the El Zol 107.9 team – and the new member was not
24
     Puerto Rican (Jose S.).
25

26
             123.     On 8.5.17, Sanchez sent another group email, this time making it appear as though

27   Martinez was voluntarily leaving and would continue to work for the company “in a freelance
28
     capacity covering on air shifts as needed.”
29

30           124.     This was strange, as Sanchez had said nothing of the sort to Martinez about
31
     freelancing.
32




                                                                                                          17
                   Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 18 of 27




 1          125.     Martinez went to HR for a letter reflecting her separation from the company, as she
 2
     had not received one. Conveniently, Sanchez was “on vacation” and could not be reached.
 3
            126.     Martinez, recognizing that Sanchez was deviously scheming to avoid
 4

 5   unemployment by sending the “she will be freelancing” email, not providing Martinez with a letter
 6
     of separation, and being on vacation (thus unavailable if she requested one), all in hopes Martinez
 7

 8   left and when the unemployment commission contacted them he could produce the email and say

 9   she chose to leave but agreed to do some freelancing.
10
            127.     Martinez was ultimately replaced by Parker from the morning show, who is male
11

12   and not Puerto Rican.
13
            128.     Martinez was an employee of CBS Radio / Entercom / from October 2015 until
14
     August 2017. After her audition in September of 2015, she was offered a full time job with full
15

16   benefits at $50k/year. Yet, for the two years she was strung along at no time was she ever
17
     considered anything more than a part time employee, she was repeatedly denied the benefits she
18

19   was promised, was repeatedly denied the salary she was promised, was discriminated against on
20
     the basis of her race / ethnicity with respect to her duties, assignments, compensation and
21
     responsibilities, and was retaliated against for engaging in protected activity, i.e. complaining
22

23   about how she was being treated.
24
            129.     During her employ, Martinez recorded several ad spots for which she was to be
25

26
     paid. This compensation is considered wages per D.C. Code § 32-1301(3).

27          130.     The Defendant has its “on-air talent” sign paperwork authorizing the use of their
28
     voice / likeness, even beyond their employ.
29

30          131.     Plaintiff recorded several “endorsements” each month, and was paid for them while
31
     Martinez was employed.
32




                                                                                                     18
                    Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 19 of 27




 1           132.     Once Martinez was terminated, Entercom was no longer entitled to use her voice
 2
     and likeness, and Martinez never signed any “paperwork” authorizing Entercom to do so.
 3
     Entercom has continued to this day, as of the filing of this Complaint, to use her recorded ad spots,
 4

 5   gained the benefit of her voice and likeness, and not compensated her for said use.
 6
             133.     Entercom profited from the use of Plaintiff’s voice and likeness.
 7

 8           134.     Entercom benefited from the value of Plaintiff’s voice and likeness, as said value

 9   is due to Plaintiff given her line of work in the Spanish radio industry, where she intends to work
10
     in the future.
11

12           135.     As Martinez never signed paperwork with her employer, she further never
13
     relinquished rights to the name of her evening radio show, which she came up with, which
14
     incorporates her name, and which she intend to use in the future … Omy De Noche (“Omy At
15

16   Night”).
17
                                                    Count I
18

19                               Discrimination (race / ethnicity) per §1981.
20
             136.     Plaintiff reincorporates by reference all the allegations above.
21
             137.     Defendant intentionally discriminated against Plaintiff Martinez on account of her
22

23   ethnicity, Puerto Rico, in violation of 42 U.S.C. § 1981 by denying her equal terms and
24
     conditions of employment and/or by terminating her.
25

26
             138.     Plaintiff’s discrimination was not experienced by other non-Puerto Rican

27   employees of the Defendant.
28
             139.     Defendant intentionally interfered with Plaintiffs contract of employment because
29

30   of its discriminatory animus towards her ethnicity. Defendants acted in a willful and wanton
31
     manner and in callous disregard for the federally-protected rights of the Plaintiff.
32




                                                                                                       19
                       Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 20 of 27




 1              140.     As a direct and proximate result of Defendant discriminatory actions, Plaintiff has
 2
     suffered and is suffering considerable injury, including but not limited to loss of substantial past
 3
     and future salary and income, benefits and other privileges and entitlements of employment, loss
 4

 5   of professional status and career enhancing and advancement opportunities and loss of retirement
 6
     savings and benefits. The Plaintiff has also suffered from emotional distress arising from the loss
 7

 8   of her job, the damage to her professional reputation and the embarrassment, humiliation, and

 9   indignity arising from the discriminatory conduct of Defendant and/or agents or employees acting
10
     on its behalf, and the stress and anxiety caused by her wrongful termination and resultant financial
11

12   hardship.
13
                141.     As a consequence, Defendant is additionally liable for attorney’s fees and other
14
     costs and interest in pursuit of this litigation.
15

16

17
                                                      COUNT II
18                                        Hostile work Environment per § 1981
19
                142.     Plaintiff alleges and incorporates all the paragraphs above.
20

21              143.     Defendant created a hostile work environment and/or harassed Plaintiff because of
22
     her ethnicity, Puerto Rican, the offending conduct was unwelcome, was based on her ethnicity,
23
     was sufficiently server or pervasive when it altered the conditions of her employment and created
24

25   an abusive work environment and was imputable to her employer.
26
                144.     The affirmative defense of Faragher1 and Ellerth2 allows an employer to avoid
27

28   strict liability for a supervisor's harassment of an employee if no tangible employment action was
29

30

31

32   1
         Faragher v. City of Boca Raton, 524 U.S. 775 (1998)
     2
         Burlington Indus., Inc., v. Ellerth, 524 U.S. 742 (1998)


                                                                                                            20
                    Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 21 of 27




 1   taken against the employee. Examples of tangible employment action include discharge, demotion,
 2
     or undesirable reassignment.
 3
             145.     Plaintiff here suffered tangible employment actions from her supervisor when she
 4

 5   was unable to perform her job because of the harassment when she was reassigned, given the duties
 6
     of several employees, paid less than part time, worked more than full time, denied the same
 7

 8   conditions as others performing similar tasks, denied the same special benefits of those not in her

 9   protected class (eg. hotel room during a snow storm) demoted and/or stripped of all her
10
     employment duties and/or when she was subsequently terminated. As a result, vicarious liability
11

12   is absolute.
13
             146.     As a direct and proximate result of this injury from the Defendant, Plaintiff has
14
     suffered and is suffering considerable injury, including but not limited to loss of substantial past
15

16   and future salary and income, benefits and other privileges and entitlements of employment, loss
17
     of professional status and career enhancing and advancement opportunities and loss of retirement
18

19   savings and benefits. The Plaintiff has also suffered from emotional distress arising from the loss
20
     of her job, the damage to her professional reputation and the embarrassment, humiliation, and
21
     indignity arising from the discriminatory conduct of Defendant and/or agents or employees acting
22

23   on its behalf, and the stress and anxiety caused by her wrongful termination and resultant financial
24
     hardship.
25

26
             147.     The environment was severe and pervasive enough to change the conditions of

27   Plaintiff’s employment with Entercom, having to regularly hear senior persons complain about her
28
     accent, her pronunciation of certain letters and words, and having all of it associated with her
29

30   ethnicity – Puerto Rican.
31

32




                                                                                                      21
                    Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 22 of 27




 1           148.     As a consequence of Defendant’s action, it is additionally liable for attorney’s
 2
     fees and other costs and interest in pursuit of this litigation.
 3
                                                  COUNT III
 4

 5                                          RETALIATION § 1981
 6
             149.     Plaintiff alleges and incorporates all the above paragraphs.
 7

 8           150.     Plaintiff engaged in protected activity and opposition to practices made unlawful

 9   under Section 1981 while employed by the Defendant.
10
             151.     Plaintiff also subjectively believed that she was complaining about discrimination
11

12   directed at her ethnicity.
13
             152.     As a result of her protected activity and opposition to practices made unlawful
14
     under Section 1981, Plaintiff was subjected to an adverse employment action, up to and
15

16   including termination.
17
             153.     A casual connection exists between Plaintiff’s protected activities and the adverse
18

19   employment actions taken by Defendant.
20
             154.     As a direct and proximate result of this injury from the Defendant, Plaintiff has
21
     suffered and is suffering considerable injury, including but not limited to loss of substantial past
22

23   and future salary and income, benefits and other privileges and entitlements of employment, loss
24
     of professional status and career enhancing and advancement opportunities and loss of retirement
25

26
     savings and benefits. The Plaintiff has also suffered from emotional distress arising from the loss

27   of her job, the damage to her professional reputation and the embarrassment, humiliation, and
28
     indignity arising from the discriminatory conduct of Defendant and/or agents or employees
29

30   acting on its behalf, and the stress and anxiety caused by her wrongful termination and resultant
31
     financial hardship.
32




                                                                                                          22
                    Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 23 of 27




 1           155.     As a consequence of Defendant’s action, it is additionally liable for attorney’s
 2
     fees and other costs and interest in pursuit of this litigation.
 3
                                          COUNT IV
 4
        Violations of the D.C. Wage Payment and Collection Law D.C. Code § 32-1301, et seq
 5

 6
             156.     Plaintiff alleges and incorporates all the above paragraphs.

 7           157.     Under the D.C. Wage Payment and Collection Law (WPCL), every employer shall
 8
     pay all wages earned to their employees at least twice during each calendar month, on regular
 9

10   paydays designated in advance by the employer; provided, however, that an interval of not more
11
     than 10 working days may elapse between the end of the pay period covered and the regular payday
12
     designated by the employer.
13

14           158.     Under the D.C. Wage Payment Collection Law, § 32-1301 (3) wages are broadly
15
     defined to include, monetary compensation owed “for labor or services rendered, whether the
16

17
     amount is determined on a time, task, piece, commission or other basis of calculation.” It then goes

18   on to define wages as bonus’; commissions; fringe benefits; overtime premium; other
19
     remuneration promised or owed, pursuant to an oral or written contact for employment; pursuant
20

21   to a contract between an employer and another person or entity; and pursuant to District or federal
22
     law.
23
             159.     Defendant’s violated the D.C. Wage Payment Collection Law when it withheld
24

25   wages from the Plaintiff by failing to pay her in a timely manner. There is also no bona fide dispute
26
     that the Plaintiff has earned her wages in the minimum amount of $50,000.00 from the Defendant
27

28   for work already performed, yet that sum has not to date been paid.
29           160.     Due to Defendant’s violations, the Plaintiff is entitled to her hourly compensation
30
     and liquidated damages in treble the amount of unpaid wages, pursuant to D.C. Code § 32-
31

32




                                                                                                         23
                     Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 24 of 27




 1   1308(a)(1)(A)(ii), her attorney’s fees and costs, statutory penalties, and all other relief under the
 2
     D.C Wage Payment and Collection Law, D.C Code § 32-1301 et seq.
 3
                                                     Count V
 4

 5                                       Misappropriation of Likeness
 6
              161.     Plaintiff reincorporates by reference all the allegations above
 7

 8            162.     Following Plaintiff’s separation from the Defendant’s employ, the Defendant,

 9   without authorization from Plaintiff, continued to use her likeness, voice and name to run
10
     endorsements for advertisers on the radio network.
11

12            163.     Defendant profited from running the endorsements that made use of (and continue
13
     to make use of) Plaintiff’s voice, name and likeness.
14
              164.     Defendant was not authorized to use Plaintiff’s voice, name or likeness.
15

16            165.     Defendant’s name, voice and likeness have value to her, given her past work history
17
     and intentions for the future.
18

19            166.     Under the common law, Plaintiff is entitled to injunctive relief, damages - both
20
     compensatory and punitive, attorney’s fees, and any other relief this Court sees fit.
21
                                                    Count VI
22

23          Violation of the DC Human Rights Act – Race, Gender, Ethnicity, National Origin
24
              167.     Plaintiff incorporates by reference the above allegations.
25

26
              168.     Defendant’s actions in discriminating against Plaintiff with respect to the

27   conditions of her employment, her duties, her rate of compensation, whether she even received
28
     compensation, her benefits, and responsibilities in the workplace, violated he DC Human Rights
29

30   Act.
31

32




                                                                                                         24
                   Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 25 of 27




 1          169.     Plaintiff was treated differently, paid differently, and subjected to an offensive and
 2
     insulting workplace on the basis of her gender, race, ethnicity and national origin, all in violation
 3
     of the DC Human Rights Act.
 4

 5          170.     The Defendant’s supervisory and high level officials engaged in the discriminatory
 6
     behavior, said behavior was known to the human resources department, Plaintiff complained about
 7

 8   the behavior, but the Defendant failed to do anything to address the discriminatory actions of its

 9   agents and employees.
10
            171.     As a result of the discriminatory behavior and actions of the Defendant and its
11

12   agents, all of which was based on Plaintiff’s race, gender, ethnicity and / or national origin, she
13
     has suffered great emotional distress, suffered discriminatory pay practices, was repeatedly refused
14
     even paperwork for her position, was repeatedly lied to about her position, the level of
15

16   compensation, that it was full time, that there were benefits, and further she never received those
17
     benefits or the promised salary, and had her title removed, duties changed, was required to work
18

19   in worse conditions than others similarly employed – who were paid better, employed as full time
20
     employees and paid much greater salaries ($60,000 and up).
21
            172.     Defendant denied Plaintiff her right to be paid as the men employed as on air talent,
22

23   the same as the non-Puerto Rican on air talent, to receive benefits like the other on air talent, to be
24
     allowed to pre-record shows as the other on-air talent, to be allowed to do so from a private studio,
25

26
     to have a written employment contract, and to all the other benefits of the position such as a hotel

27   room during snowstorms.
28
            173.     Under the DC Human Rights Statute Plaintiff is entitled to damages –
29

30   compensatory and punitive, costs, attorney’s fees, injunctive relief, and any other relief the Court
31
     deems appropriate.
32




                                                                                                         25
                 Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 26 of 27




 1                                DAMAGES AND RELIEF SOUGHT
 2
            WHEREFORE, the Plaintiff Omayra Martinez respectfully requests judgment in the
 3
     amount of $5,000,000.00, as detailed below, as well as other relief requested below:
 4

 5          A. Enter judgment for the Plaintiff Omayra Martinez against the Defendant on all counts;
 6
            B. Award the Plaintiff punitive damages sufficient to punish the Defendant and deter
 7             others, where applicable;
 8
            C. Order Defendant to pay Plaintiff all unpaid wages as defined by D.C. Code § 32-
 9             1301(3) and identified in D.C. Code § 32-1311(c)(4), and per D.C. Code § 2-
10             1303.13(a)(1)(D), including but not limited to full back pay and front pay, including
               salary, benefits, entitlements, loss of professional status and career-enhancing
11
               opportunities, bonuses’, cash awards, loss of retirement savings and benefits and other
12             remuneration and privileges of employment retroactive to the date of any unlawful
               employment action found to have occurred in this case.
13

14          D. Award the Plaintiff compensatory damages for emotional distress injuries and loss;
15
            E. Order Defendant to pay all reasonable attorney’s fees, court costs, expert fees, and
16             expenses, incurred by Plaintiff as a result of Defendants' actions and inactions per the
17
               common law, D.C. Code § 32-1308 (a)(1)(A) and D.C. Code § 32-1311(c)(4), D.C.
               Code § 2-1303.13(a)(1)(E) and (F), or as otherwise allowed by law, as well as pre-
18             judgment and post-judgment interest;
19
            F. Order Defendant to pay liquidated damages equal to treble the amount of unpaid wages
20
               ($75,000.00 x 3 = $225,000.00) per D.C. Code §32-1308(a)(1)(A)(ii);
21
            G. Order Defendant to pay a statutory civil penalty of $10,000.00 per D.C. Code § 32-
22
               1311(c)(1), award liquidated damages to Plaintiff equal to that amount per D.C. Code
23             § 32-1311(c)(3), and enter an order enjoining the Defendant from engaging in the
               violations of law pled herein per D.C. Code § 32-1311(c)(2) and (6).
24

25          H. Order Defendant to pay a statutory penalty of between $10,000 and $50,000 per D.C.
26
               Code § 2-1303.13(a)(1)(E-1).

27          I.   Order that for each day Defendant failed / continues to fail to pay Plaintiff the wages
28               due and earned in violation of D.C. Code § 32-1303(1) and (3), Order Defendant to
                 pay as liquidated damages 10% of the $75,000.00 in unpaid wages ($7,500.00 x 220
29               work days = $1,800,000.00), or treble the amount $75,000.00 x3 = $225,000.00),
30               whichever is smaller, as allowed by D.C. Code § 32-1303(4);
31
            J. Enjoin Defendant from any future use of Plaintiff’s name, voice or likeness, and Order
32             Defendant to compensate Plaintiff for the use thereof since her separation from


                                                                                                     26
         Case 1:19-cv-01490 Document 1 Filed 05/21/19 Page 27 of 27




 1       Defendant’s employ, and to base said damages on the profits earned by Defendant
         while using her likeness.
 2

 3   K. Order any and all other such other equitable and legal relief as the Court deems just
        and appropriate.
 4

 5                               JURY TRIAL DEMANDED
 6
     Plaintiff demands a jury trial for this action for all claims so triable.
 7

 8                                                   Respectfully submitted.

 9                                                   OMAYRA MARTINEZ
10
                                                     By Counsel,
11

12                                                   THE BROWN FIRM PLLC
13

14
                                                 By: __/s/_______________________
15
                                                    Christopher E. Brown, Esq.
16                                                  DC Bar No 458897
17
                                                    526 King St. Suite 213
                                                    Alexandria, VA 22314
18                                                  Tel: 703-924-0223
19                                                  Fax: 703-997-2362
                                                    cbrown@brownfirmpllc.com
20
                                                    Counsel for Plaintiff Martinez
21
                                                     DHALI PLLC
22

23

24
                                                 By: __/s/_______________________
25                                                  Arinderjit “AJ” Dhali, Esq.
26
                                                    1828 L. Street. NW. Suite 600
                                                    Washington D.C. 20036
27                                                  T: (202) 556 - 1285
28                                                  F: (202) 351-0518
                                                    ajdhali@dhalilaw.com
29                                                  Co-Counsel for Plaintiff Martinez
30

31

32




                                                                                          27
